Exhibit 10.2




EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into
effective as of this 3rd day of March 2009 by and between TriCord Hurricane
Holdings, Inc., a Nevada Corporation, hereafter (the “Company”), and Michael A.
Crosby, hereafter (the “Executive”).  The Company and Executive shall each be
referred to individually as a “Party” and collectively as the “Parties”).

RECITALS

WHEREAS, the Company elected Michael A. Crosby (“Crosby”) as its President and
CEO upon execution of the merger agreement (“Merger Agreement”) between Aria
International Incorporated and TriCord Hurricane Holdings, Inc. (“TriCord”); and

WHEREAS, Board of Directors of the Company (the “Board”) recognizes that the
contributions made by Executive in Aria International Incorporated upon its
inception have been substantial; and

WHEREAS, the Board now desires to enter into this Agreement upon completion of
the merger with TriCord to ensure the continued growth and success of the
Company and to assure itself for the continued employment of the Executive and
to provide in the Executive’s employment arrangement with the Company which the
Board has determined will reinforce and encourage the continued attention and
dedication to the Company of the Executive as a member of the Company’s
management, as is deemed to be in the best interest of the Company and its
members; and  

WHEREAS, the Executive is willing to commit himself to serve the Company, on the
terms and conditions herein provided; and

WHEREAS, in order to effect the foregoing the Company and the Executive wish to
enter into this Agreement on the terms and conditions set forth below.
 Accordingly, in consideration of the promises and the respective covenants and
conditions of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

AGREEMENT

1.

Employment.  The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, commencing on March 3, 2009.

2.

Position and Duties.  The Executive shall serve as President and CEO of the
Company and shall have such responsibilities and authority as may from time to
time be assigned to the Executive by the Board of Directors. The Executive shall
devote substantially all his working time and efforts to the business and
affairs of the Company.

3.

Place of Performance.  In connection with the Executive’s employment with the
Company, Executive shall be allowed to work from the corporate offices in
Arlington, Virginia, as necessary and any other required travel on the Company’s
business to an extent substantially consistent with present business travel
obligations.  The Company may from time to time require

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




Executive to travel temporarily to other locations in connection with the
Company’s business.  Upon approval, Company shall reimburse Executive for any
reasonable expenses related to such home and/or outside offices.

4.

Compensation and Related Matters.

4.1

Base Salary.  The Company shall pay to the Executive an annual base salary of
two hundred fifty thousand dollars ($250,000.00) per year divided into
twenty-six pay bi-weekly periods of nine thousand six hundred fifteen dollars
and thirty-eight cents ($9,615.38) per paid period (“Base Salary”).  Executive
acknowledges and understands that the Company is in a developmental stage and
currently does not have sufficient funds necessary to pay all of Executive’s
salary.  Therefore, Executive agrees to defer payment as necessary until such
time as the Company has sufficient capital to pay any and all accrued salary.

4.2

Other Compensation. Compensation of the Executive by base salary payments shall
not be deemed exclusive and shall not prevent the Executive from participating
in any other compensation or benefit plan of the Company. The salary payments
(including any increased salary payments) hereunder shall not in any way limit
or reduce any other obligation of the Company hereunder, and no other
compensation, benefit or payment hereunder shall in any way limit or reduce the
obligation of the Company to pay the Executive’s base salary hereunder.  

4.3

Milestone Equity Incentive.  The Company has agreed to issue to Executive
warrants to purchase common stock in the Company upon the successful achievement
of certain revenue milestones in accordance with the Merger Agreement.  In
accordance with the terms of the Merger Agreement, if the gross revenue booked
by TriCord within the first 12 months of the closing of the Merger is equal to
or greater than $20,000,000 but less than $30,000,000, TriCord shall issue
Executive employees warrants to purchase an additional 7,601,258 shares of its
common stock at the purchase price of ten cents ($0.10) per share (the
“Milestone 1 Warrant Shares”).  Further, if the gross revenue booked by TriCord
within the first 18 months of the closing of the Merger is equal to or greater
than $30,000,000, TriCord shall issue Executive a warrant to purchase an
additional 7,601,258 shares for a combined total of 15,202,516 Shares of its
common stock at the purchase price of ten cents ($0.10) per share (the
“Milestone 2 Warrant Shares”).

4.4

Changes to Compensation.  Executive's compensation may be changed only by mutual
agreement of Executive and the Board of Directors of the Company.  Any such
agreement shall be evidenced by a written amendment of this Agreement, which,
among other things, shall specify with particularity any change in Executive's
compensation and the date or dates when each such change shall become effective.
 Executive's performance shall be reviewed by the Board of Directors of the
Company on a periodic basis (but not less than once in each fiscal year during
the term of this Agreement) and the Board of Directors may award such bonuses to
Executive as the Board of Directors determines in its sole discretion may be
appropriate or desirable based on Executive's performance.  In addition,
Executive shall be eligible to receive options in any Company approved equity
compensation plan and as may be recommended, from time to time, by the Company’s
Board of Director’s.  All such options, if any, shall automatically vest in the
event the Company terminates the employment of Executive other than for cause
(as defined in Section 6.3 below).

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




4.5

Expenses. In addition to Section 4.1, During the term of the Executive’s
employment hereunder, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including, but not limited to, all expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company and that a copy of all receipts are provided to the Company.

4.6

Vacation Benefits. Executive shall be entitled to 15 workdays of paid vacation
days per year during the term of the Agreement.  No more that 10 adjoining
workdays of vacation may be taken in any one calendar month or consecutive
period.  It is understood that all vacations shall be taken during the year
earned, or may be accrued and taken during the next successive year.
 Accumulation of unused vacation days shall not exceed more than 10 additional
workdays in addition to Executives normal vacation accrual in any given year.
 Executive agrees that such vacation shall be taken only at such times as the
Company shall from time to time determine.  Executive shall be entitled to a
reasonable time off, also at full salary, for sickness or matters of personal
emergency in accordance with the Company’s benefit plans.  

4.7

Other Benefits.  Executive shall be entitled to all health benefits, insurance,
and other similar benefits in accordance with the Company’s benefit plans. The
Executive shall be entitled to participate in or receive benefits under any
employee benefit plan or arrangement made available by the Company in the future
to its officers and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 4.1.  

5.

Term.  

5.1

Initial Term.  The employment of the Executive by the Company as provided in
paragraph 1 above will commence on the date thereof and end after two (2) years
from the Effective Date, unless sooner terminated as hereinafter provided in
paragraph 6 or unless renewed as provided in paragraph 5.2 herein.

5.2

Renewal of Term of Agreement.  At the end of this Agreement, this Agreement
shall be automatically renewed for an additional one (1) year terms, unless the
Company notifies the Executive of its intent not to renew the Agreement, such
written notice to be delivered at least ninety (90) days prior to the end of the
Agreement.  Upon notice of non-renewal, the Executive shall be entitled to the
protection of this Agreement for the remaining term of the Agreement, subject to
all other provisions of this Agreement.

6.

Termination.

6.1

Death. The Executive’s employment hereunder shall terminate upon the fifth (5th)
anniversary of this Agreement or upon his death.

6.2

Disability. If, as a result of the Executive’s incapacity Executive becomes
physically or mentally incapacitated and is therefore unable for a period of
three (3) consecutive

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




months or for an aggregate of four (4) months in any twelve (12) consecutive
month period to perform Executive’s duties (such incapacity is hereinafter
referred to as “Disability”). Any question as to the existence of the Disability
of Executive as to which Executive and the Company cannot agree shall be
determined in writing by a qualified, independent physician mutually acceptable
to Executive and the Company.  If Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement.

6.3

Termination for Cause. This Agreement shall immediately be terminated and
neither party shall have any obligation hereunder if the Executive’s employment
is terminated for cause. Termination for cause shall arise where termination
results from:

(a)

theft or dishonesty in the conduct of the Company’s business;

(b)

commission of an act involving moral turpitude;

(c)

any act of gross negligence, corporate waste, disloyalty or unfaithfulness by
Executive to the Company

(d)

deliberate and continual refusal to perform employment duties on substantially a
full-time basis; or

(e)

breach of any of the fiduciary duties owed to the Company by Executive.

(f)

deliberate and continual refusal to act in accordance with any specific written
instructions of a majority of the Board of Directors of the Company, (unless
such specific instructions are illegal, violate any federal or state statute or
fail to conform to accepted professional standards of conduct).

6.4

Termination Without Cause.  Upon termination, all of the parties’ respective
rights and obligations hereunder shall immediately terminate, except that (i)
Employee’s obligations and the Company’s rights under Sections 6, 7, and 13 of
this Agreement shall survive such termination; and (ii) if for any reason, the
effective date of termination is prior to the end of the Term, the Company shall
pay to Employee an amount equal to Employee’s then-current Salary for the
remainder of the Term in accordance with the Company’s normal payroll procedures
and policies (the “Severance Amount”).

6.5

Termination by the Executive. The Executive may terminate his employment
hereunder for (i) Good Reason, as defined in (a), (b), or (c) below or (ii) by
resignation.  For the purposes of this Agreement, “Good Reason” shall mean:

(a)

Executive’s base salary falls below its level in effect on the date hereof,
without the Executive’s consent, (as previously noted in Section 4.1 Executive
has agreed and consented to defer from time-to-time his base salary) provided,
however, nothing herein shall be construed to guarantee the Executive’s
compensation if performance is below target, or

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




(b)

a material reduction in the importance of the Executive’s job responsibilities
without the Executive’s consent or,

(c)

a geographical relocation of the Executive of more than two hundred fifty (250)
miles from the place of current employment without his consent.

6.6

Material Breach.  Either party shall also have the right to terminate this
Agreement if the other party fails to comply with any material provision
(“Material Breach”) of this Agreement and such Material Breach has not been
cured within thirty (30) days written notice of such Material Breach was issued
by the complaining party to the other party.  A Material Breach shall include
Executive’s failure to receive his base salary; except as described in Section
4.1 of the Agreement.

6.7

Notice of Termination. Any termination of the Executive’s employment by the
Company other than by reason of death or by the Executive shall be communicated
by written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.  Any purported termination of the Executive’s employment shall not be
effective, unless the provisions of this Section 6.7 have been satisfied.

6.8

Date of Termination. “Date of Termination” shall mean:

(a)

if the Executive’s employment is terminated by death, the date of death;

(b)

if the Executive’s employment is terminated pursuant to Section 6.2 above, after
the date the Notice of Termination is given;

(c)

if the Executive’s employment is terminated pursuant to Section 6.3 above, the
date specified in the Notice of Termination; and

(d)

if the Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given.

7.

Compensation upon Termination or During Disability.

7.1

During any period that the Executive fails to perform duties hereunder as a
result of incapacity due to physical or mental illness (“Disability Period”),
the Executive shall continue to receive full salary at the rate then in effect
for such period until employment is terminated pursuant to Section 6.2 above,
provided that payments so made to the Executive during the disability period
shall be reduced by the sum of the amounts, if any, payable to the Executive at
or prior to the time of any such payment under disability benefit plans of the
Company and which were not previously applied to reduce any such payment.  Any
additional compensation awarded by the board of directors, shall be paid in a
pro rata amount to compensate the Executive proportionately for days worked
prior to the beginning of his disability period.  Upon such payments, the
Company shall have no further obligations to the Executive under this Agreement.

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




7.2

If the Executive’s employment is terminated by death, the Company shall pay to
the Executive’s spouse, or if Executive leaves no spouse, to Executive’s estate,
his full salary through the date of death at the rate in effect at the time of
death, and the Company shall have no further obligations to the Executive under
this Agreement.

7.3

If the Executive’s employment shall be terminated for Cause, the Company shall
pay the Executive his full salary through the date of delivery to Executive of a
Notice of Termination at the rate in effect at the time Notice of Termination is
given, and the Company shall have no further obligations to the Executive under
this Agreement.

7.4

If the Executive shall terminate his employment under Section 6.5 above, the
Company shall pay the Executive his full salary through the Date of Termination
at the rate in effect at the time Notice of Termination is given.

7.5

If the Executive’s employment shall be terminated other than for Cause, Death or
Disability, the Company shall pay the Executive his full salary at the rate in
effect at the time Notice of Termination is given for a period of 6 months
following the Date of Termination, and the Company shall have no further
obligations to the Executive under this Agreement.

8.

Counsel Fees and Indemnification.

8.1

Except for breach of any of the fiduciary duties owed to the Company, criminal
or fraudulent acts by Executive as determined by the board of directors, the
Company shall indemnify and hold Executive harmless to the maximum extent
permitted by law against judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees incurred by Executive, in
connection with the defense of, or as a result of any action or proceeding (or
any appeal from any action or proceeding) in which Executive is made or is
threatened to be made a party by reason of the fact that he is or was an officer
of the Company, other than any action by or in the right of the Company.

The undertaking of Section 8.1 above is independent of, and shall not be limited
or prejudiced by the undertaking of Section 8.2.

8.2

To the best of Company’s knowledge and belief, and to the best of Executive’s
knowledge and belief, no suit, action, arbitration, or legal, administrative, or
other proceeding, governmental investigation, or contract renegotiation is
pending nor, to the best of the Company’s belief, any basis therefore or any
threat thereof against or affecting the Company or any of businesses, assets, or
financial condition, or which questions the validity of this Agreement.

8.3

The Company hereby warrants and represents that the undertakings of payment, and
the indemnification set out in Section 8.1 is not in conflict with the articles
of organization or operating agreement of the Company or with any validly
existing agreement or other proper corporate action of the Company.

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




9.

Confidential Information.  

9.1

The Executive acknowledges that, in and as a result of his employment and as a
material inducement to the Company to enter into this Agreement, and to pay to
the Executive the compensation referred to in this Agreement hereunder,
Executive will be making use of, acquiring and/or adding to confidential
information of special and unique nature and value relating to such matters as
the Company.  Such confidential information shall include trade secrets,
systems, methods, procedures, manuals, confidential reports and lists of
clients, including, without limitation, any trade secret, patent, patent
pending, information, process, technique, algorithm, computer program (source
and object code), design, drawing, formula or test data relating to any research
project, tax process, work in process, future development, engineering,
marketing, servicing, financing or personnel matter of the Company, its present
or future products, sales, suppliers, clients, customers, employees, investors
or business, and/or other services rendered by the Company, whether in oral,
written, graphic or electronic form  (“Confidential Information”).  Executive
covenants and agrees not to at any time during or following the term of his
employment hereunder, directly or indirectly, divulge or disclose, for any
purpose whatsoever, any of such Confidential Information which has been obtained
by or disclosed to him as a result of his employment by the Company.  In the
event of a breach or threatened breach by the Executive of any of the provisions
of this Section 9, the Company, in addition to and not in limitation of any
other rights, remedies or damages available to the Company at law or in equity,
shall be entitled to a permanent injunction order to prevent or to restrain any
such breach by Executive, or by Executive’s partners, agents, representatives,
servants, employers, employees and/or any and all persons directly or indirectly
acting for or with him.

9.2

If the Executive’s employment is terminated for any reason by either the Company
or Executive, Executive thereafter, shall not, without the prior written
approval of the board of directors of the Company, disclose Company Confidential
Information and shall not directly or indirectly divert, take away, or solicit
or attempt to divert, take away or solicit any existing or new customers or
clients of the Company.  Confidential Information does not include information,
which is now, or hereafter becomes, through no act or failure to act on the part
of the Executive, generally known or available.

10.

Non-Compete. During the term hereof or upon termination of this Agreement for
any reason whatsoever and for a period of two (2) years thereafter, Executive
agrees not to compete with Company, either directly or indirectly by way of
stock interest or otherwise, or engage in any way similar to the services
provided by Company, nor the methods thereof, except for the purpose of
complying with the terms of this Agreement.  Executive further agrees not to
utilize any promotional and marketing techniques, methods or data obtained,
learned or used by Company as a result of Executive’s employment with the
Company or as a result of rendering any performance hereunder. In the event it
shall be determined by a court of competent jurisdiction that this Section or
any portion thereof is unenforceable under the laws of a state other than the
state in which the Company is located, nonetheless, this Section shall be valid
and fully enforceable in the state in which the Company is located

11.

Specific Performance.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 and 10 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and to obtain
equitable relief in the form of specific performance, ex parte injunction,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

12.

Successors; Binding Agreement.

12.1

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the successors, assigns, and personal representatives or heirs of the
respective parties.

12.2

This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

13.

Miscellaneous

13.1

Assignment.  This Agreement shall not be assignable by Executive. This Agreement
may be assigned by the Company to any affiliate or company, which is a successor
in interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies the Executive of
such assignment or at such later date as may be specified in such notice. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company; provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.

13.2

Attorneys Fees.  Should either Party pursue any dispute covered by this
Agreement by any method, the other Party shall be entitled to recover from the
non-complying Party all damages, costs, expenses and attorneys’ fees incurred as
a result of such action.

13.3

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13.4

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13.5

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to conflicts of laws
principles thereof.

13.6

Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have

--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




been duly given when delivered or (unless otherwise specified) mailed by United
States registered mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

Michael A. Crosby

4821 29th Street North

Arlington, VA 22207




If to the Company:  

TriCord Hurricane Holdings, Inc.

4821 29th Street North

Arlington, VA 22207




or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

13.7

Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
regarding the terms and conditions of Executive’s employment with the Company.

13.8

Entire Agreement/Amendments.  This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, amended
or any rights waived except by written instrument signed by the parties hereto.

13.9

No Waiver.  The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights on any other occasion or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

13.10

Severability.  Subject to the provisions of this Agreement, in the event that
any one or more of the provisions of this Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

13.11

Survival.  The provisions of Sections 6, 7, 8, 11, 12, and 13 shall survive the
termination of this Agreement. Section 9 shall survive for a period of three (3)
years and section 10 shall survive the termination of this Agreement for a
period of two (2) years.




--------------------------------------------------------------------------------




Executive Employment Agreement – Michael A. Crosby




IN WITNESS WHEREOF, the parties hereby execute this Agreement effective as of
the date first written above.

TriCord Hurricane Holdings, Inc.

Executive







/s/ Michael A. Crosby

Michael A. Crosby, President & CEO







/s/ Michael A. Crosby

Michael A. Crosby




--------------------------------------------------------------------------------